Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-25-2007

USA v. Elliott
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1417




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Elliott" (2007). 2007 Decisions. Paper 1065.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1065


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                               _______________

                                    No: 06-1417
                                  _______________

                          UNITED STATES OF AMERICA

                                            v.

                                WILLIAM ELLIOTT,

                                         Appellant
                                  _______________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                                (D.C. No. 04-cr-00230)
                     District Judge: Honorable Legrome D. Davis
                                  _______________

                      Submitted Under Third Circuit LAR 34.1(a)
                                    May 8, 2007

                  Before: RENDELL and JORDAN, Circuit Judges.
                          and VANASKIE*, District Judge

                                (Filed: May 25, 2007)
                                  ______________

                             OPINION OF THE COURT
                                 _______________


______________

  *Honorable Thomas I. Vanaskie, District Court Judge for the Middle District of
Pennsylvania, sitting by designation
JORDAN, Circuit Judge.

              William Elliott appeals the judgment of the United States District Court for

the Eastern District of Pennsylvania, convicting him after a jury trial of being a felon in

possession of a firearm and a felon in possession of ammunition in violation of 18 U.S.C.

§ 922(g)(1) and § 924(e). Elliott asserts that the District Court abused its discretion in

allowing the government to present evidence regarding his involvement in a robbery and

shooting that took place shortly before he was found in possession of the firearm and

ammunition for which he was convicted. He asserts that the Court erred in admitting the

evidence without evaluating whether it was admissible under Federal Rule of Evidence

404(b). For the following reasons, we will affirm the judgment of the District Court.

                                              I.

       Because we write solely for the parties, who are familiar with the facts of this case,

we review here only those facts necessary for our analysis. At 1:55 a.m. on April 19,

2003, a Philadelphia police officer responded to a report of a shooting. The victim had

been shot in the left leg by two unknown black males, and the officer transported him to

Temple University Hospital. While helping the victim onto a gurney, the officer noticed a

bullet casing protruding from the left pants leg of the victim. The officer removed the

casing and saved it as evidence.

       At 1:58 a.m., a second officer, acting on information she received which indicated

that a blue Ford Taurus may have been the get-away car for the men involved in the


                                              2
shooting, began to follow the Taurus. That officer, along with several other officers who

came to provide back-up, stopped the Taurus, which had four individuals inside. Elliott

was in the rear seat of the vehicle on the passenger's side. When the officers removed

Elliott and the three other individuals from the car, one of the officers noticed that there

was a .25 caliber firearm on the passenger floor behind the driver's seat. In frisking

Elliott, the officers found ten .25 caliber rounds of ammunition in his right-front pants

pocket. A ballistics expert matched the bullet casing found on the victim with the firearm

in the back of the car. The ballistics expert also testified that the bullets found on Elliott

were the kind of bullets that could have been fired by that firearm.

       The individual in the front passenger seat of the vehicle, Ms. Hall, told the police

that, shortly before the police pulled the car over, Elliott and the other back-seat

passenger had gotten out of the car. She told the officer that she heard gunshots and that

the two men then got back in the car and they drove away.

       Elliott was charged with being a felon in possession of a firearm and a felon in

possession of ammunition in violation of 18 U.S.C. § 922(g)(1) and § 924(e), but was

never charged in the shooting. After a jury trial, where the government presented

evidence regarding the shooting, Elliott was convicted of both counts of the indictment.

He was sentenced to 293 months of imprisonment. He now appeals his conviction, citing

as error only the District Court's ruling allowing the government to present evidence of

the shooting.


                                               3
                                              II.

        We review the District Court's decisions on the admissibility of evidence for abuse

of discretion. United States v. Serafini, 233 F.3d 758, 768 n.14 (3d Cir. 2000). “To the

extent that these rulings were based on an interpretation of the Federal Rules of Evidence,

however, our review is plenary.” Id.

        At trial, after the District Court denied Elliott's motion in limine, the government

presented evidence regarding the shooting through the testimony of the police officers.

The government asserted, and the District Court found, that the evidence of the shooting

was relevant, as it was probative of the possession element of the charged crimes. Elliott

argues that the evidence of the shooting was not probative of the possession element and

that admissibility of the evidence should therefore have been determined under Federal

Rule of Evidence 404(b).

        Federal Rule of Evidence 404(b) provides, in relevant part, that

        Evidence of other crimes, wrongs, or acts is not admissible to prove the
        character of a person in order to show action in conformity therewith. It
        may, however, be admissible for other purposes, such as proof of motive,
        opportunity, intent, preparation, plan, knowledge, identity, or absence of
        mistake or accident...

This rule, however, does not apply when evidence of another crime or wrong is intrinsic

to the proof of the charged offense. United States v. Gibbs, 190 F.3d 188, 217 (3d Cir.

1999.

        Here, the evidence of the shooting, including the testimony of Hall and the


                                               4
ballistics evidence, provides proof of possession of the gun by Elliott at a time just a few

minutes prior to his arrest. When Elliott and the other passengers in the Taurus were

stopped, the firearm was found on the floor of the rear seat of the car on the driver's side,

not in front of Elliott. Because Elliott was seated in the rear of the car behind the

passenger, the evidence regarding his involvement in the shooting that had taken place

just minutes before linked him to the firearm. Hall's testimony that Elliott had gotten out

of the car just before she heard gunshots, along with the ballistics expert's testimony that

the bullet casing found on the victim had been fired by the firearm found in the Taurus

provides probative evidence that Elliott had possessed the gun, or at least that he had

shared joint possession with the person who got out of the car with him, just minutes prior

to being stopped by the police. Because this evidence is probative of the possession

element of the charged crimes, it is intrinsic to the proof of those crimes.

       Accordingly, the District Court did not abuse its discretion when it ruled that

evidence regarding the shooting was admissible and that Rule 404(b) does not apply in

these circumstances.

                                             III.

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                              5